United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.H., Appellant
and
U.S. POSTAL SERVICE, SOUTH SUBURBAN
VEHICLE MAINTENANCE FACILITY,
Bedford Park, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0416
Issued: November 8, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On January 28, 2021 appellant filed a timely appeal from a December 15, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards docketed the appeal as No. 21-0416.
On February 7, 2008 appellant, then a 54-year-old general clerk, filed a traumatic injury
claim (Form CA-1) alleging on that date she injured her head, neck, and back when she slipped
and fell in an icy parking lot while in the performance of duty. On April 22, 2008 OWCP accepted
this claim for neck sprain/strain and lumbar sprain/strain under File No. xxxxxx725.
By decision dated October 26, 2010, OWCP granted appellant a schedule award for three
percent permanent impairment of each upper extremity and four percent permanent impairment of
each lower extremity due to the February 7, 2008 employment injury. An OWCP hearing
representative set aside this decision on January 13, 2011 and remanded for further development.
By decision dated July 15, 2011, OWCP found that appellant had no more than three percent
permanent impairment of the bilateral upper extremities and four percent permanent impairment
of the bilateral lower extremities.
On March 27, 2017 appellant filed an occupational disease claim (Form CA-2) alleging
that she developed finger, hand, wrist, arm, shoulder, and neck condition s due to factors of her

federal employment, including repetitive typing, filing, and writing. She did not stop work. On
March 29, 2017 OWCP accepted appellant’s occupational disease claim for bilateral carpal tunnel
syndrome, radial styloid tenosynovitis, and cervical radiculopathy under File No. xxxxxx060.
On October 10, 2017 appellant underwent a right carpal tunnel release. On February 6,
2018 appellant underwent a left carpal tunnel release.
On April 24, 2018 appellant filed a claim for compensation (Form CA-7) for a schedule
award relating to her March 27, 2017 occupational disease claim.
In an October 1, 2018 report, Dr. J.M. Morgenstern, a Board-certified orthopedic surgeon,
examined appellant and applied the sixth edition of the American Medical Associations, Guides
to the Evaluation of Permanent Impairment (A.M.A., Guides)1 to his findings to reach an
impairment rating of 11 percent of the right upper extremity, 1 percent of the left upper extremity,
and 5 percent whole person impairment.
On October 23, 2020 OWCP combined OWCP File Nos. xxxxxx060 and xxxxxx725 with
the former serving as the master file.
The Board further notes that the record indicates that appellant also has a previously
accepted December 12, 2015 traumatic injury for lumbago, lumbar strain, contusion, and thoracic
strain under OWCP File No. xxxxxx379, as well as a December 12, 2016 traumatic injury accepted
for back and neck strain OWCP File No. xxxxxx417.
On October 28, 2020 Dr. Arthur S. Harris, a Board-certified orthopedic surgeon, and
DMA, reviewed appellant’s combined claims of master File No. xxxxxx060 and OWCP File No.
xxxxxx725 and found that she had an additional three percent permanent impairment of ea ch upper
extremity.
By decision dated December 15, 2020, OWCP granted appellant a schedule award for an
additional three percent permanent impairment of each of her upper extremities.
The Board, having duly considered the matter, finds that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication depends on cross-referencing between files and where two or more injuries
occur to the same part of the body. 2 For a full and fair adjudication of appellant’s schedule award
claim, the case shall be remanded for OWCP to administratively combine OWCP File Nos.
xxxxxx379 and xxxxxx417 with OWCP File Nos. xxxxxx725 and xxxxxx060 under master File
No. xxxxxx060. Following this and other such further development as deemed necessary, OWCP
shall issue a de novo merit decision on appellant’s schedule award claim.

1

A.M.A., Guides, 6 th ed. (2009).

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

IT IS HEREBY ORDERED THAT the December 15, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: November 8, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

